Citation Nr: 0427805	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  03-02 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
bilateral wrists and fingers, to include as secondary to 
service-connected degenerative arthritis of the back and 
bilateral knees.  

2.  Entitlement to service connection for arthritis of the 
bilateral ankles, to include as secondary to service-
connected degenerative arthritis of the back and bilateral 
knees.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
September 1965 to March 1969 and from January 1972 to 
September 1988.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a January 2002 
rating decision by the Houston, Texas, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In a VA Form 9 
dated in December 2002, the veteran requested a hearing 
before a Veterans Law Judge.  He withdrew the hearing request 
in February 2004.  

Increased ratings for bilateral knee disabilities were also 
denied in the January 2002 rating decision.  The veteran 
expressed disagreement with the denials in March 2002.  A 
statement of the case (SOC) was issued in December 2003, and 
the veteran was advised that he had to file a substantive 
appeal within 60 days of issuance of the SOC to complete his 
appeal.  He has not submitted a substantive appeal on the 
claims for increased ratings, and those matters are not 
before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  All pertinent notice requirements of the VCAA and 
implementing regulations appear to be met.  

In February 2004 the veteran informed VA that his medical 
records were located at the VAMC [VA Medical Center] in San 
Antonio, Texas (Audie Murphy) and at the Frank Tejada 
outpatient clinic.  While medical records from the Kerrville 
VAMC, dated in 2004, are of record, there has been no attempt 
to obtain the above-cited treatment records, and development 
to obtain the records is indicated.  VA records are 
considered within VA's constructive possession, and such 
records may have bearing on the veteran's claims.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain for the record 
the veteran's complete treatment records 
from the VAMC in San Antonio (Audie 
Murphy) and outpatient records from the 
Frank Tejada clinic.  

2.  After the development ordered above 
is completed, as well as any other action 
deemed necessary (to include VA 
examination(s) if suggested by any 
additional records received), the RO 
should re-adjudicate the matters on 
appeal.  If either remains denied, the RO 
should issue an appropriate supplemental 
SOC, and give the veteran and his 
representative the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order, for 
further review.

The purpose of this remand is to assist the veteran in the 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


